Stephens, J.,
concurring specially. Whatever justification, if any, an arresting officer may possess to shoot or kill a person resisting a lawful arrest or who is fleeing to avoid such arrest, although the arrest was for a felony committed, the officer is not justified as a matter of law in so doing, but is only justified therein when in the opinion of a jury his act was necessary to accomplish the lawful object sought or was in the lawful defense of his person. The fact of such justification is essentially a question for determination by a jury. See McAllister v. State, 7 Ga. App. 541 (5) (67 S. E. 221); Jackson v. State, 66 Miss. 89 (5 So. 690, 14 Am. St. R. 542); State v. Bryant, 65 N. C. 327; 1 Hale’s Pleas of the Crown, 481; 2 Hale’s Pleas of the Crown, 76, 77; 4 Blackstone’s Commentaries, 293.
Tim shooting and killing by an officer of a man who is running from him after having fled from a “still” where he liad been standing doing nothing, even if it could be assumed that the man who was killed was at the still in the commission of a felony, with the knowledge of the officer, is not as a matter of law justified.
The petition in a suit by the widow of the person killed against the surety upon the officer’s official bond, to recover damages for the homicide, where it is alleged that the plaintiff’s husband was killed under the circumstances above recited by the officer while in his capacity as an officer in making a raid upon the still, set out a cause of action and was good against general demurrer and it was error to sustain the general demurrer.